  
 
 
  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

2 USN
SUTRONECALLY Filiso

 

 

SHAKUR JAHAD,

 

coviuep:_bl slo,

Plaintiff,

 

against: 19-CV-4066 (NSR)
E. HOLDER, MEDICAL DOCTOR -—
ARTHROSCOPIC SURGEON; N. MURTHA,
MEDICAL DOCTOR ~ PRIMARY
PHYSICIAN,

ORDER OF SERVICE

Defendants.

 

 

NELSON S. ROMAN, United States District Judge:

Plaintiff, currently incarcerated in Sing Sing Correctional Facility, brings this pro se
action under 42 U.S.C. § 1983, alleging that Defendants are violating his constitutional rights.
By order dated May 30, 2019, the Court granted Plaintiff’s request to proceed without
prepayment of fees, that is, in forma pauperis.’
DISCUSSION

A, Service on Defendants

Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the
Court and the U.S. Marshals Service to effect service. See Walker v. Schult, 717 F.3d. 119, 123
n.6 (2d Cir. 2013) (citing 28 U.S.C. § 1915(d)); § 1915(d) (“The officers of the court shall issue
and serve all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the
Marshals Service to serve if the plaintiff is authorized to proceed IFP). Rule 4(m) of the Federal
Rules of Civil Procedure generally requires service of the summons and complaint to be

completed within 90 days of the date the summons issues, and it is Plaintiffs responsibility to

 

' Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
request, if necessary, an extension of time for service. Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir.
2012). But see Murray y. Pataki, 378 F. App’x 50, 51-52 (2d Cir. 2010) (summary order) (“As
long as the [plaintiff proceeding IFP] provides the information necessary to identify the
defendant, the Marshals’ failure to effect service automatically constitutes ‘good cause’ for an
extension of time within the meaning of Rule 4(m).”).

To allow Plaintiff to effect service on Defendants E. Holder, Medical Doctor —
Arthroscopic Surgeon; and N. Murtha, Medical Doctor — Primary Physician through the U.S.
Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process
Receipt and Return form (“USM-285 form”) for each Defendant. The Clerk of Court is further
instructed to issue summonses and deliver to the Marshals Service all of the paperwork necessary
for the Marshals Service to effect service upon each Defendant.

Plaintiff must notify the Court in writing if his address changes, and the Court may
dismiss the action if Plaintiff fails to do so.

CONCLUSION

The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an
information package.

The Clerk of Court is further instructed to issue summonses and complete the USM-285
forms with the addresses for E. Holder, Medical Doctor — Arthroscopic Surgeon; and N. Murtha,
Medical Doctor — Primary Physician and deliver all documents necessary to effect service to the
U.S. Marshals Service.

The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.
The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would
not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
appeal. Cf Coppedge v, United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.
Dated: Sone > / 204 >
White Plains, New York 2 K yy a

~ NELSON'S. ROMAN
initéd States District Judge
DEFENDANTS AND SERVICE ADDRESSES

E. Holder, Medical Doctor — Arthroscopic Surgeon
Mt. Vernon Hospital

12 North Seventh Avenue

Mt. Vernon, New York 10550

N. Murtha, Medical Doctor — Primary Physician
Sing Sing Correctional Facility

354 Hunter Street

Ossining, New York 10552

 
